Order entered May 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00333-CR

                           LOUIS ONEAL WILKINS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-80751-2011

                                          ORDER
       Appellant is represented by counsel; therefore, appellant’s pro se motion presents nothing

for review and is hereby DENIED. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).

Moreover, any motion for a bond hearing must be directed to the trial court. See TEX. CRIM.

PROC. CODE ANN. art. 44.04 (West 2006).




                                                     /s/   DAVID LEWIS
                                                           JUSTICE